Citation Nr: 0615891	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  05-31 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
left side of the face.

2.  Evaluation of chronic right knee strain, currently 
evaluated as 10 percent disabling.

(The issues of entitlement to service connection for 
hypertension, an increased rating for otitis medial with left 
ear hearing loss, and whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for hearing loss of the right ear will be the 
subjects of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1976 to October 
1982.

This matter comes before the Board of Veterans' Appeals from 
a May 2002 rating decision of the Department of Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska, which granted 
service connection for chronic right knee strain and 
determined that a 10 percent evaluation was warranted.  This 
matter also comes before the Board from a May 2005 rating 
decision which denied service connection for nerve damage to 
the left side of the face.

The veteran testified regarding these issues before the 
undersigned Veterans Law Judge via videoconferencing 
technology in March 2006.  A transcript of the hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  Nerve damage of the left side of the face was not 
manifest in service and there is no evidence of a current 
disability manifested by nerve damage of the left side of the 
face.

2.  Chronic right knee strain is manifested by painful 
flexion with minimal limitation of motion, and objective 
evidence of osteoarthritis.

CONCLUSIONS OF LAW

1.  Nerve damage of the left side of the fact was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for a rating in excess of 10 percent for 
chronic right knee strain have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim of entitlement to 
service connection for a right knee disability was received 
in June 2001.  His claim of entitlement to nerve damage of 
the left side of the face was received in February 2005.  
Both claims were received subsequent to the enactment of the 
VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in December 2004 
instructed veteran regarding the evidence necessary to 
substantiate his claim of entitlement to service connection 
for nerve damage of the left side of the face and requested 
that he identify evidence in support of it.  The letter 
indicated the evidence that the RO had received and noted 
which evidence VA was responsible for obtaining.  The initial 
rating decision on this claim was issued in May 2005.

A VCAA letter dated in March 2005 informed the veteran that a 
VA examination had been requested for his right knee 
disability.  The letter indicated the evidence that had been 
received and noted that VA was responsible to obtain certain 
types of evidence.  The letter also noted that VA would make 
reasonable efforts to obtain certain types of evidence.   The 
veteran's claim was subsequently adjudicated in a rating 
decision issued in May 2005.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA records have been obtained and 
associated with the record.  The veteran has been afforded VA 
examinations of his right knee disability.    He was also 
afforded the opportunity to testify before the undersigned in 
March 2006.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Service Connection for Nerve Damage 

Review of the record discloses that the veteran underwent 
oral surgery in October 1981 for evaluation of an 
asymptomatic growth on his left posterior soft palate.  The 
diagnosis was excision, lesion of the soft palate, benign 
inflamed squamous papilloma.  On discharge examination in 
June 1982, the veteran's mouth and throat were normal, and he 
was found to be qualified for discharge.  

A VA examination in March 1983 revealed no abnormality of the 
veteran's mouth.

A February 2002 VA dental note indicates that the veteran 
underwent repair of crowns.  In July 2002 he had crown 
lengthening surgery around the mandibular left molars.  

A November 2003 VA treatment note reflects the veteran's 
complaint of left facial pain, especially when yawning.  No 
clinical findings were documented regarding this complaint.  

A July 2004 record of telephone contact indicates the 
veteran's complaint of facial pain and a feeling of fullness 
with his ears.  He reported severe pain when he blew his 
nose.  

A January 2005 statement from a service colleague of the 
veteran notes that the author was aware of the veteran having 
problems with the left side of his face.  He also noted that 
the veteran complained of ringing in both ears.  He related 
that the veteran had visited the physician's assistant at the 
dispensary at Ft. Richardson.

A January 2005 statement by the veteran indicates that he 
visited the dispensary, and that he complained of pain in the 
left side of his face.  He alleged that the physician's 
assistant did not include pertinent information in his 
medical records.

At his March 2006 hearing, the veteran testified that he had 
received dental treatment through VA in 1983.  He also stated 
that he had received treatment through VA within the previous 
year.  He indicated that he had experienced numbness but had 
not complained about it until recently.  He stated that he 
experienced pain on the left side of his face when he blew 
his nose and expressed his belief that it was related to the 
surgery on the roof of his mouth during service.  He denied 
that any doctor had every told him that his symptoms were 
related to the dental surgery.  

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

On review of this claim, the Board also concludes that 
service connection is not warranted.  In this regard, the 
Board notes that the evidence of record establishes that the 
veteran has not been diagnosed with nerve damage of the left 
side of the face.  The veteran contends that the oral surgery 
performed during his military service caused nerve damage to 
the left side of his face.  However, while the Board has 
considered the veteran's statements, he is not, as a 
layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, the Board observes that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
The Board notes that the theory of service connection was 
specifically addressed during the veteran's hearing.  The 
veteran was informed that there was a need to establish a 
current disability and a link to service.  Even if the Board 
were t accept his statement as to the existence of numbness 
(a sensation to which a layman may testify), there is 
diagnosis of a current disability and no lay or medical 
evidence of a nexus to service.  In the absence of proof of a 
present disability, there can be no valid grant of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent evidence of a current disability, the 
veteran's claim fails.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

Evaluation of Chronic Right Knee Strain

A June 2000 VA X-ray of the veteran's knees was negative.  

On VA examination in February 2002, the examiner noted that 
there was decreased range of motion of the right knee to 
active deep knee bend, limited to 110 degrees.  Passive range 
of motion was full, and there was moderate pain on active and 
passive range of motion stressing.  Musculature of both legs 
was equal and normal, in spite of a bilateral moderate soft 
mass effect of the posterior knees.  X-rays of the right knee 
were negative.  The diagnosis was chronic strain, bilateral 
knees, with painful motion.  

In February 2004, the veteran had tenderness along the 
lateral joint line.  There was no effusion.  Ligaments were 
intact.  McMurray and drawer tests were negative.  The 
patella tracked normally with no pain.  X-rays revealed 
minimal joint space narrowing.  The assessment was mild 
degenerative joint disease of the right knee.

An additional VA examination was carried out in March 2005.  
The veteran walked with a slight limp, leaning towards the 
right.  He denied use of crutches, cane, walker, brace, or 
any corrective shoes.  He endorsed pain and swelling, and 
noted that he had weakness to the extent that he could not 
stand for prolonged times or walk for great distances.  He 
reported that he was employed as a truck driver.  He endorsed 
once-per-month flare ups consisting of swelling, but 
indicated that he used heat and medication to relieve it.  
Physical examination revealed 130 degrees of flexion and full 
extension.  The veteran had marked pain on motion of the 
patella over the femoral.  There was stiffness on motion and 
some evidence of bony overgrowth that could be palpated.  
Medial and lateral collateral ligaments functioned 
adequately.  There was no evidence of varus or valgus in 
neutral or at 30 degrees.  The anterior and posterior 
cruciate ligaments functioned adequately and there was good 
stability in the knee.  McMurray test was negative.  The 
diagnosis was degenerative joint disease of the right knee 
and patellofemoral syndrome with loss of motion and pain.

At his March 2006 hearing, the veteran testified that he had 
chronic pain and swelling because of his job, and that it was 
hard for him to get up from a squatting  position.  He rated 
his pain as an eight on a scale of one to ten.  He stated 
that his knee occasionally wanted to give out on him.  He 
noted that he was seen once per year for his knees.  He 
indicated that he could flex his knee to 45 degrees, after 
which he had a great deal of pain.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, a 10 percent disability rating is assigned for 
malunion of the tibia and fibula with slight impairment of 
the knee or ankle.  In order to warrant a 20 percent 
disability rating, there must be malunion with moderate knee 
or ankle disability.  A 30 percent disability rating requires 
malunion with marked knee or ankle disability.  An evaluation 
of 40 percent requires that there be nonunion of the tibia 
and fibula with loose motion, requiring a brace.

The Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities. Two of those GC opinions reflect that a 
veteran who has X-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes 5003 and 5257 provided additional disability is shown. 
VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 
1998).

Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  Also, in a recent VA General 
Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 
2004), it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to 
adequately compensate for functional loss associated with 
injury to the leg.
 
Before proceeding with its analysis of the veteran's claim 
for a higher evaluation, the Board finds that some discussion 
of Fenderson v. West, 12 Vet.App. 119 (1999) is warranted.  
In that case, the Court of Appeals for Veterans Claims 
(Court) emphasized the distinction between a new claim for 
increased evaluation of a service-connected disability and a 
case (such as this) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation, where the disability in question has just been 
recognized as service connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the left of the claim, a practice known 
as "staged rating."  In this case, the disability has not 
significantly changed and a uniform rating is warranted.  

Chronic right knee strain is currently evaluated as 10 
percent disabling pursuant to the diagnostic criteria for 
limitation of flexion of the leg.  Having reviewed the 
record, the Board concludes that the veteran's right knee 
disability is appropriately evaluated as 10 percent 
disabling.  Such an evaluation contemplates periarticular 
pathology productive of painful motion and/or flexion limited 
to 45 degrees.  The Board notes that the medical evidence 
does not show such limitation.  However, at his March 2006 
hearing, the veteran testified that he had severe pain at 45 
degrees of flexion of his right knee.  In order to warrant a 
higher evaluation for limitation of flexion, the evidence 
must demonstrate flexion limited 30 degrees or the functional 
equivalent of limitation of flexion to 30 degrees due to such 
factors as painful motion, less movement than normal, 
weakened movement, excess fatigability, or incoordination.  
During the March 2005 VA examination, the veteran complained 
of pain, swelling, loss of strength, and weakness (inability 
to stand for prolonged periods of time, or walk for great 
distances).  On examination, extension was full and flexion 
was to 130 degrees.  There was stiffness and marked pain on 
motion of the patella.  Whether the Board accepts the 
veteran's statements or the more objective findings of the 
examiners, the result is the same.  Neither the objective nor 
subjective evidence establishes the functional equivalent of 
limitation of flexion to 30 degrees.  Rather, the veteran 
retains functional use greater than 30 degrees of flexion.  
In sum, the evidence simply does not support a rating in 
excess of 10 percent for chronic right knee strain for any 
time during the pendency of his appeal.

The Board notes that a separate evaluation for limitation of 
extension of the right knee is not warranted, as the evidence 
demonstrates that the veteran has no such limitation.  

Lastly, there is no evidence of instability or subluxation.  
Although the veteran has endorsed a history of giving way, 
his knee has been found to be stable on repeated examination.  
At worst, there was a finding of ligament tenderness and a 
positive McMurray's.  However, further evaluation in February 
2004 revealed negative McMurray's and intact ligaments, 
though the lateral joint did open slightly.  The Board finds 
that the clinical observations of skilled professionals are 
more probative than the veteran's lay statements.  Therefore, 
a separate evaluation for instability or subluxation is not 
warranted.




ORDER

Entitlement to service connection for nerve damage of the 
left side of the face is denied.

Entitlement to an evaluation in excess of 10 percent for 
chronic right knee strain is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


